818 F.2d 30Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ernest Roosevelt WRIGHT, Plaintiff-Appellant,v.RICHMOND CIRCUIT COURT, Crane & Snead Court Reporters,Defendant-Appellee.
No. 87-7035.
United States Court of Appeals, Fourth Circuit.
Submitted March 27, 1987.Decided April 29, 1987.

Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Ernest Roosevelt Wright, appellant pro se.
Mary Sue Terry, Attorney General, for appellee.
PER CURIAM:


1
Ernest Wright, a Virginia inmate, appeals the dismissal of his suit filed pursuant to 42 U.S.C. Sec. 1983.  Over the previous six months, deposits totalling $57 had been made to Wright's prison account;  his balance at the beginning of that time was $10.10.  His balance at the time he filed this suit was $1.99.  Following Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982), the district court assessed Wright a partial filing fee of $10.07, 15% of the deposits and the beginning balance.  Wright was given an opportunity to explain his withdrawals or to present to the court any special circumstances which might dispel the appearance that he had made the withdrawals to avoid payment of the filing fee.  His response, that he had spent the money on health items, did not provide an adequate reason to waive payment.  The district court properly dismissed Wright's complaint without prejudice.


2
We dispense with oral argument because the dispositive issues have been recently decided authoritatively and affirm the judgment of the district court.


3
AFFIRMED.